Citation Nr: 9916965	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The appellant had active duty from June 1966 to October 1969 
and approximately four months of additional prior service.  
The Board of Veterans' Appeals (Board) notes that its prior 
January 1998 remand inaccurately stated that the veteran had 
approximately 4 months additional prior active duty.  The 
Board now notes that the approximate 4 month period was 
classified as other than active service on the veteran's DD 
Form 214.

This matter comes before the Board from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim seeking 
entitlement to service connection for a neurological 
disorder, claimed as peripheral neuropathy, due to alleged 
exposure to Agent Orange while in Vietnam.  The veteran 
submitted a notice of disagreement with that rating decision 
in May 1994.  In July 1994, he was provided with a statement 
of the case.  His substantive appeal was received in 
September 1994.

The Board notes that the veteran had previously claimed 
entitlement to service connection for a neurological 
disorder, claimed as Parkinson's disease, due to alleged 
exposure to Agent Orange while in Vietnam, which was denied 
by an October 1988 rating decision.  The veteran submitted a 
notice of disagreement with that rating decision in January 
1989.  In February 1989, he was provided with a statement of 
the case.  His substantive appeal was received in March 1989.  
The matter was received at the Board in October 1989 but was 
referred back to the RO pending review and revision of 
herbicide regulations.  The RO then also deferred a decision 
on the claim pending updated proposed regulations.

The Board notes that the RO, in the currently appealed March 
1994 rating decision essentially considered both the claimed 
peripheral neuropathy and the claimed Parkinson's disease.  
Given that the veteran has claimed service connection for a 
neurological disorder, initially claimed as Parkinson's 
disease and subsequently claimed as peripheral neuropathy, 
and given that the veteran's claims were essentially one 
continuous claim for the same neurological disorder, the 
Board will now simply characterize the veteran's claim as 
entitlement to service connection for a neurological 
disorder, claimed as due to Agent Orange exposure.  The issue 
has been so identified on the title page hereinabove.

Finally, it is noted that the case was previously before the 
Board in January 1998 and was remanded to the RO for 
additional evidentiary development.  Following compliance 
with the Board's directives on Remand, the case is now 
returned to the Board.


REMAND

Preliminary review of the evidentiary record reveals numerous 
medical records clearly indicating that the veteran has been 
diagnosed with a neurologic disorder, although there has been 
some degree of variance in the precise nature of that 
diagnosis.  The veteran asserts that he is presently 
diagnosed with a peripheral neuropathy-like disability, 
variously diagnosed, so as to warrant the grant of service 
connection for a neurologic disorder under herbicide agent 
regulations.

A September 1982 record from the offices of Guilford 
Neurologic Associates indicated that the veteran was 
experiencing progressive weakness of the left side of the 
body and noted that he had a history of having polio of the 
left arm and left leg when he was age 22 months.  There was 
also a history of having done two tours of duty in Vietnam.  
Numerous subsequent private medical records from the offices 
of Wendover Park Neurological Associates as well as from Duke 
University Medical Center indicated that the veteran began 
experiencing left sided numbness in 1982 and there are 
several diagnoses of Parkinsonism shown from 1983.

The veteran underwent a VA neurologic examination in July 
1988, giving a history of having been exposed to dioxins in 
service.  The veteran reported symptoms to include slowness 
of movement, muscle stiffness, poor coordination, slurred 
speech, excessive salivation, muscle twitching, muscle 
cramps, tremor, and involuntary movements.  The examiner 
diagnosed a neurologic problem that is similar to Parkinson's 
and may be a variety of such.  He further stated that he was 
not aware of the veteran's picture being seen with Dioxin 
exposure, but would defer that question to those with more 
knowledge in that field.

Amongst other medical evidence of record is a July 1990 
letter from K. Rudo, Ph.D. toxicologist, with the State of 
North Carolina, Department of Environment, Health, and 
Natural Resources, Division of Epidemiology.  Dr. Rudo 
referred to various scientific literature indicating a 
possible relationship between dioxin exposure and various 
neurologic disorders, indicating that one cannot rule out the 
possible role of dioxin as a causal agent for various 
neurological disorders, including Parkinson's disease.

Also of record is a report of Dr. Rudo, dated February 1991 
and titled "[veteran's name] - A Possible Association 
Between His Current Medical Problems and Exposure to Agent 
Orange in Vietnam."  This 21 page report, plus attached 
appendices, contained references to numerous scientific 
studies and literature discussing potential neurologic health 
effects of dioxin exposure.  Dr. Rudo further indicated that 
it did not appear that the veteran had true Parkinson's but 
instead had Parkinson like symptoms and based upon an 
evaluation of scientific literature, Dr. Rudo stated that it 
was possible, indeed quite probable, that the veteran's 
condition may stem from past Agent Orange exposure.  It is 
noted that Dr. Rudo's opinion was based upon the veteran's 
history of having been stationed in Dong Ha and Quang Tri and 
having been subject to significant amounts of Agent Orange 
spraying in those areas.  Dr. Rudo elsewhere stated that the 
veteran "was in an area that was subject to extensive Agent 
Orange treatment and exposure for an extended period of 
time."

Following the Board's January 1998 Remand, the veteran 
underwent a VA neurological examination in September 1998.  
It was noted that the veteran was in a wheelchair due to an 
inability to control his movements, especially on the left.  
He provided a history of dioxin exposure in service.  The 
diagnosis was that of chronic severe generalized 
choreoathetosis with preserved reflexes, strength, sensation, 
and intellect.  The examiner specifically found that this was 
not an acute or sub-acute peripheral neuropathy.  It was also 
stated that there was a moderate to strong possibility that 
the veteran's bizarre movements were a result of exposure to 
some chemical during his service.

Having preliminarily reviewed the more pertinent medical 
evidence of record, the Board notes that it is clear that the 
veteran's claim is well-grounded.  In this regard, the Board 
notes that in order for a claim to be well grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
(that is, a link or connection) between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Also, 
evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the reports of Dr. Rudo and 
the most recent VA examination provide clear medical evidence 
of a current diagnosis of a neurological disorder, and 
further support a nexus between the current diagnosis and 
chemical exposure in service, more specifically dioxin 
exposure.  Furthermore, the veteran's contentions of Agent 
Orange exposure in service are deemed to be credible for 
purposes of determining the well-groundedness of his claim.  
See King, supra.  Thus, the three requirements of Caluza are 
satisfied and the claim is well-grounded.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board notes that the 
medical evidence which has provided a nexus to the veteran's 
service was based on an unquestioned acceptance of the 
veteran's history of having been exposed to Agent Orange in 
service.  Dr. Rudo's report referred to the veteran being 
subject to extensive Agent Orange treatment for an extended 
period of time.  In this regard, the Board notes that 
important questions have not previously been considered by 
the RO, such as whether the veteran actually experienced any 
exposure to herbicide agents in Vietnam; if so, what level of 
exposure; and whether that level of exposure is responsible 
for his currently diagnosed neurologic disorder.

Turning now to the question of the veteran's exposure to 
herbicide agents in Vietnam, the Board notes that the 
veteran's DD Form 214 indicates that he served in the Navy 
and was awarded a Vietnam Service Medal and Vietnam Campaign 
Medal.  It is also noted that his last duty assignment was 
with the United States Navy Mobile Construction Battalion 
Eleven (USN-MCB Eleven).  His military occupational specialty 
was listed as an Engineering Aide (EA) and the civilian 
equivalent was reported as a draftsman.

Although the veteran's complete service personnel records are 
not within the claims file, the veteran did submit a copy of 
a commendation letter that indicated he was assigned to USN 
MCB Eleven in August 1967 at Dong Ha, Republic of Vietnam 
when his unit came under enemy rocket attack.  The veteran 
also submitted a copy of a Navy Unit Commendation (NUC) 
awarded to the 13th Naval Construction Regiment (which 
included the USN-MCB Eleven).  The NUC was in recognition of 
construction support in the Republic of Vietnam by the unit 
from September 1966 to July 1967.

Thus, preliminary review of the veteran's available service 
personnel records clearly indicates that he did serve in the 
Republic of Vietnam and that he was on the ground in the 
country for some unspecified period of time.  However, it is 
unclear from the service personnel records how long the 
veteran was actually in country, what specific dates he was 
in country, and exactly in what locations he was in country.  
It is also unclear whether the locations where the veteran 
served were areas subject to any spraying of herbicide 
agents, and if so, what amount of spraying occurred in those 
areas and for how long a period of time spraying was 
conducted.

In this regard, the Board notes that until recently, the VA 
generally conceded exposure to herbicide agents for all 
veterans shown to have served in Vietnam.  However, a recent 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in 
McCartt v. West, 12 Vet. App. 164 (1999), interpreted the 
provisions of 38 U.S.C.A. § 1116(a)(3) and its implementing 
regulation which provides that "[a] veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  See 
38 C.F.R. § 3.307(a)(6)(iii).

The Court held in McCartt that in view of the plain language 
of the statute and regulation, neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  The Court was clear that where there is no 
evidence that the veteran has developed an enumerated 
disease, the implicit determination that the veteran had 
presumptive in-service exposure is erroneous as a matter of 
law.

The Board further notes that the pertinent enumerated 
diseases are identified in 38 C.F.R. § 3.309(e), which 
provides that if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In the case at hand, the Board notes that although the 
veteran has been diagnosed with a neurological disorder, it 
is clear from most recent VA examination that he does not 
suffer from acute or sub-acute peripheral neuropathy, and 
thus, he is not diagnosed with any of the presumptive 
disorders identified in the herbicide agents regulations.  
Thus, applying the recent McCartt holding, the veteran is not 
entitled to any presumption of exposure to herbicide agents.

As such, it is now necessary to remand this case so that the 
RO may further develop the question of whether the veteran 
was exposed to herbicide agents in service.  Following such 
development, the RO should determine whether further medical 
development of the record is appropriate.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran 
and he should be requested to specify, 
in as detailed a fashion as possible, 
the circumstances surrounding his 
claimed exposure to herbicide agents.  
He should specify, to the extent 
possible, the dates and locations of his 
alleged exposure(s), the nature and 
duration of his exposure(s), the units 
to which he was assigned at the time, in 
addition to any other pertinent 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.

2.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records.  These records should 
be reviewed to determine the veteran's 
dates of assignment in Vietnam, his units 
of assignment in Vietnam, and if 
possible, his specific locations of duty 
in Vietnam.

3.  The RO should forward a summary of 
the information obtained from the 
veteran and the information within his 
service personnel records, to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
exposure to herbicide agents, indicating 
whether the areas in which the veteran 
was assigned were subject to herbicide 
agents, and if possible, the nature and 
extent of such exposure.

4.  Following the above, the RO must 
make a specific determination as to 
whether the veteran did experience 
exposure to herbicide agents in service.  
Based on the findings pertaining to the 
veteran's alleged herbicide agents 
exposure, the RO should also determine 
whether it is appropriate to further 
develop the medical record by conducting 
another examination of the veteran and 
obtaining recent treatment records.

5.  After the development requested 
above has been completed, the RO should 
again review the record.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


